Citation Nr: 0012293	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a right 
elbow joint dislocation, to include extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted an increased 10 percent 
evaluation for the veteran's right elbow disorder.  The 
veteran filed a timely appeal, and the case was remanded back 
to the RO in March and October 1999 for further development.  
The requested development having been completed to the extent 
possible, the case has been referred back to the Board for 
resolution.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained by the RO.  

2.  The veteran's residuals of a right elbow joint 
dislocation are not shown to involve more than complaints of 
pain, swelling, and occasional locking, and not more than 
some limitation of motion due to pain, weakness, or fatigue. 

3.  The veteran's residuals of a right elbow joint 
dislocation are not shown to so markedly interfere with 
employment as to render impractical the application of the 
regular schedular standards.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's residuals of a right elbow 
dislocation have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5206 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for assignment of 
an increased rating for his residuals of a right elbow 
dislocation within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In addition, the Board must consider whether the VA 
has properly assisted the veteran in the development of his 
claim.  A mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992).  Accordingly, the Board finds that 
the veteran has presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and a personal hearing transcript given in 
October 1998 before the undersigned Board Member at the RO.  
In addition, pursuant to the Board's March and October 1999 
Remand Orders, the veteran was requested to provide 
information necessary for the proper adjudication of his 
claim.  However, he failed to respond to the RO's requests 
for such information.  The Board is not aware of any 
additional evidence which is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In addition, 
where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of all or part 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain areas in which 
functional loss due to pain or weakness is demonstrated.  

Historically, service connection for what was characterized 
as a dislocation of the right elbow joint with a small chip 
fracture was granted by a June 1956 rating decision, and a 
zero-percent rating was assigned, effective from May 31, 
1956.  The veteran filed a claim for an increased evaluation 
in April 1997, and by a July 1997 rating decision, a 10 
percent rating was assigned, effective from April 1, 1997.  
That rating was based on the report of a June 1997 VA rating 
examination showing that the veteran experienced some pain 
and tenderness on movement, and that he had arthritis in his 
right arm.  However, he was not shown to have any significant 
limitation of motion or objectively demonstrated functional 
impairment.  The veteran filed a timely appeal, contending in 
substance, that he experienced severe pain in his right arm, 
and that such pain caused a decrease in his ability to work.  
Therefore, he asserted, that the currently assigned 10 
percent evaluation did not provide adequate compensation for 
the severity of his disability.  

In October 1998, the veteran appeared at a personal hearing 
before the undersigned Board Member, and testified that he 
had left his job due to his right elbow disability.  In 
addition, he indicated that he experienced difficulty 
sleeping at night due to pain, and that his ability to 
perform routine tasks such as yard work was diminished.  The 
veteran and his wife also testified that he experienced pain 
and swelling in his right arm, and that he was advised that 
he now had arthritis in the elbow joint.  

An affidavit dated in December 1998 was received from his 
former employer, the Chicago Housing Authority, stating that 
the veteran had poor work performance due to right arm 
complications.  According to the unsigned affidavit, the 
veteran experienced numerous problems over the previous two 
years.  The veteran was reportedly unable to properly perform 
his duties as a mechanic, and had to take "numerous amount 
of time off work as a result of these complications to his 
right arm." (sic).  

In light of the veteran's hearing testimony and the letter 
received from the Chicago Housing Authority, in March 1999, 
the Board remanded the case back to the RO for additional 
development.  Specifically, the RO was directed to contact 
the veteran in order to determine the specific dates of 
treatment at the Hines VA Medical Center (VAMC), and then to 
obtain those treatment records.  Pursuant to the March 1999 
Remand Order, a letter dated in April 1999 was sent to the 
veteran requesting the relevant information pertaining to his 
alleged treatment.  No response was received from the 
veteran, and a follow-up letter was sent in June 1999, again 
without any response.  Treatment records received from the 
VAMC, dating from January 1998 through May 1999 showed that 
the veteran had received medication including Ibuprofen, but 
did not otherwise pertain to his right elbow disability.  

The case was again returned to the Board, and by an October 
1999 decision, the veteran's claim for an evaluation in 
excess of 10 percent for his right elbow disability was 
denied based on all of the medical evidence of record.  
However, it was also noted at that time, that the veteran 
appeared to have raised an issue with respect to entitlement 
to an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  Accordingly, while the veteran's claim 
for an increased rating was denied on a schedular basis, the 
issue of consideration of entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
was referred back to the RO for development.  

Pursuant to the Board's October 1999 Remand Order, the RO 
sent a letter to the veteran requesting pertinent information 
regarding his alleged marked interference with employment due 
to his service-connected right elbow disability.  In that 
letter, the veteran was advised that there was a 60-day time 
limit in effect in which to reply.  As with the two previous 
letters of April and June 1999, no response was received from 
the veteran.  

The Board finds that as the issue of entitlement to an 
evaluation in excess of 10 percent for the veteran's right 
elbow disability has been decided and denied by the October 
1999 decision, such issue will not be addressed here further.  
The only issue remaining before the Board is whether the 
veteran is entitled to receive benefits on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) (1999).  In this regard, 
the potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has carefully considered the veteran's contentions 
that his right elbow disability caused him to "retire" from 
his job as a mechanic with the Chicago Housing Authority, and 
that he currently experiences difficulty in performing 
routine daily tasks due to his service-connected disability.  
In exceptional cases in which schedular evaluations are found 
to be inadequate, consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  See 38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings that anticipate greater disability from 
functional impairment of the elbow.  The record, however, 
does not establish the presence of findings that would 
support a higher rating under the Rating Schedule.  Further, 
the Board finds no evidence of an exceptional or unusual 
disability picture in this case.  The veteran appeared with 
his wife at a personal hearing before the undersigned Board 
Member at the RO, and testified that he experienced 
difficulties performing his job due to his service-connected 
right arm disability.  In addition, the veteran submitted an 
affidavit from the Chicago Housing Authority indicating that 
he was unable to perform his mechanic duties in a 
satisfactory manner, and that he had missed "numerous 
amounts" of time from work due to "right arm 
complications."  However, the clinical treatment records 
received from the VAMC, covering the relevant period, fail to 
disclose any treatment for the veteran's service-connected 
disability, other than prescriptions for Ibuprofen.  These 
records fail to show that the veteran underwent any periods 
of inpatient treatment or hospitalization for his service-
connected disability.  Further, these records do not 
demonstrate that the right elbow disorder so markedly 
interferes with employment as to render impractical the 
application of the regular schedular standards.  Therefore, 
on the basis of the entire record, the Board must conclude 
that in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted here.  See Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, with respect to the veteran's repeated failure to 
respond to the RO's requests for information, the Board 
observes that the VA's duty to assist a claimant is not a 
one-way street.  The veteran also has the obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to help him develop evidence in support of his claim.  
Such cooperation necessarily entails responding to multiple 
requests for information.  Otherwise, the veteran should be 
prepared to offer some sort of explanation why such 
cooperation was not possible.  See generally Olson v. 
Principi, 3 Vet. App. 480 (1992); see also 38 C.F.R. § 3.321 
(1999).  Accordingly, in the absence of further evidence to 
substantiate the veteran's claim, his appeal is denied.  


ORDER

Assignment of an evaluation in excess of 10 percent for the 
veteran's residuals of a right elbow dislocation is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

